Citation Nr: 0717486	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-01 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right above the knee 
amputation, claimed as secondary to service connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for a right above the knee amputation.  

In April 2005 the veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing is of 
record.  


FINDING OF FACT

The weight of the competent medical evidence is against a 
finding that the right above the knee amputation is 
etiologically related to service, or was proximately caused 
or aggravated by the veteran's service connected diabetes 
mellitus.  


CONCLUSION OF LAW

The right above the knee amputation was not incurred in or 
aggravated by service, and was not the result of or 
aggravated by service connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006); 71 Fed. Reg. 52,744-7 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310(a)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A July 2003 VCAA letter advised the veteran of the 
information and evidence required to establish service 
connection for the right above the knee amputation as 
secondary to service connected diabetes mellitus.  This VCAA 
letter satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
service records and medical records but that he was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  

With respect to the fourth element, the July 2003 VCAA letter 
asked the veteran to send information describing additional 
evidence he wanted VA to obtain on his behalf or to send the 
evidence itself.  This letter informed the veteran where and 
when to send such information and evidence.  Therefore, this 
letter acted to advise the veteran to submit any evidence in 
his possession pertinent to the claim on appeal, and 
satisfied the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  VCAA notice was 
timely provided prior to the August 2003 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
While the July 2003 VCAA letter provided notice of the 
information and evidence needed to substantiate the claim, it 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date.  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records have been associated with the claims file.  In 
addition, the veteran has been afforded a VA examination to 
obtain an opinion regarding his right above the knee 
amputation claim.  

At the April 2005 RO hearing, the veteran testified that he 
had received private treatment at OVH, where a physician had 
told him that diabetes probably caused his above the knee 
amputation, and that he had received treatment for kidney 
failure at St. Vincent's in Toldeo.  The Decision Review 
Officer informed the veteran that it would be helpful if he 
submitted copies of this private treatment, and indicated 
that he would give the veteran 60 days to submit such 
additional evidence.  

In a May 2005 letter, the RO asked the veteran to submit VA 
Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veteran's Affairs (VA) for 
treatment at OVH and St. Vincent's.  This letter included the 
forms to be completed by the veteran.  He did not respond to 
this correspondence and the record does not otherwise reflect 
that the veteran has provided the necessary releases to 
obtain these records.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

VA is only required to obtain evidence that a claimant 
"adequately identifies," and authorizes the Secretary to 
obtain  38 U.S.C.A. § 5103A(b),(c).  As the veteran has not 
provided release forms for treatment records from OVH and St. 
Vincent's, he has not authorized VA to obtain them.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

The provisions of 38 C.F.R. § 3.310(a) were recently amended 
to conform to the Allen decision.  71 Fed. Reg. 52, 744-7.  
The amendments have no bearing on this case, because there is 
no claim or evidence that a service-connected disability 
aggravated the claimed conditions.  Instead, the veteran 
contends that the service connected diabetes mellitus caused 
the right above the knee amputation.

A report of VA hospitalization from September to October 2002 
reflects that the veteran underwent right above the knee 
amputation in September 2002, thus, the first criteria of a 
successful service connection claim is satisfied.  

Service medical records are negative for complaints regarding 
or treatment for the right lower extremity.  Despite the 
absence of medical evidence of problems with the right lower 
extremity in service, service connection may be granted for 
any disease initially diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In this case, the veteran neither contends, nor is there any 
medical evidence suggesting, that the right above the knee 
amputation is related to service.  Thus, service connection 
on a direct basis is not warranted.  Rather, the veteran has 
consistently asserted that amputation was required as a 
result of service connected diabetes mellitus.  

VA treatment records from September 2002 to August 2003 
reflect that the veteran presented in September 2002 with a 
blue foot.  His glucose was 313 and he reported that he had 
never been a diabetes mellitus patient before.  He described 
a long history of tobacco and alcohol abuse.  The impression 
was new onset diabetes mellitus with likely hypovolemia 
secondary to hypoglycemia.  The physician stated that the 
foot was non-viable and the veteran would likely need an 
amputation.  A treatment report from the following day notes 
that the veteran's neurologic findings were not consistent 
with diabetic peripheral neuropathy.  

The veteran subsequently underwent above the knee amputation 
for an ischemic right foot.  The description of medical 
history at treatment for sleep disturbance in August 2003 
notes right above the knee amputation related to diabetes.  

In May 2003 the RO asked a VA physician for an opinion as to 
whether the veteran had type I or type II diabetes.  The 
physician responded that the veteran had type II diabetes 
mellitus, and that his lab studies showed that he was well 
controlled.  The physician added that, in case the issue were 
to arise, he did not think that the right lower extremity 
amputation was due to diabetes mellitus, as the veteran had a 
recent onset of diabetes mellitus, and it was "pretty well 
controlled."

At VA examination in July 2004 the veteran described the 
history of his right above the knee amputation in September 
2002.  The examiner noted that he had some precipitating 
factors, namely, that he smoked two packs of cigarettes per 
day for 39 years, and that he continued to smoke.  The 
veteran had been experiencing claudication problems and 
crampiness in both calves, but had no complaints since the 
amputation.  On examination there was no limitation of motion 
or instability in the right hip joint and no sensory deficits 
were noted.  The veteran's prosthesis was described as very 
functional.  The diagnosis was amputation above the right 
knee. 

The examiner opined that it was more likely than not that the 
right above the knee amputation was related to a peripheral 
vascular problem.  He added that, given the veteran's smoking 
history, it was more likely than not that the amputation was 
not related to diabetes mellitus.  

The only medical evidence of record suggesting a nexus 
between the right above the knee amputation and diabetes is 
the report of medical history from VA treatment in August 
2003.  It appears, however, that the statement that right 
above the knee amputation is related to diabetes was simply 
the recording of the veteran's reported history in the 
treatment report.  A recorded history provided by the 
veteran, unenhanced by any additional medical comment, does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).   

Assuming arguendo that the August 2003 treatment report can 
be read as the nurse's own opinion regarding etiology of the 
right above the knee amputation, rather than merely the 
recorded statement of the veteran, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-473 (1993).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

Although the August 2003 VA treatment report can be read as 
suggesting a relationship between the right above the knee 
amputation and service connected diabetes, there is no 
indication that the nurse provided any sort of examination at 
that treatment other than a mental status examination.  In 
addition, there is no expressed rationale for the opinion, 
and no indication that the claims file was reviewed.  

Because the VA examiner reviewed the claims file, examined 
the veteran, and provided a thorough and detailed explanation 
of his opinion, including attributing the veteran's right 
above the knee amputation to causes other than service 
connected diabetes mellitus, namely, a peripheral vascular 
problem and smoking, the Board finds this opinion to be of 
more probative weight than the August 2003 VA treatment note, 
and no nexus is established between the right above the knee 
amputation and service connected diabetes mellitus.  This 
conclusion is further bolstered by the May 2003 opinion of 
the VA physician, who specifically opined that the right 
above the knee amputation was not due to diabetes mellitus.  

In regard to the VA examiner's reference to smoking as the 
cause of the veteran's right above the knee amputation, the 
law precludes service connection for a disease or disability 
resulting from the use of tobacco products for all claims 
filed after June 9, 1998.  38 U.S.C.A. § 1103(a).  

The Board has also considered the veteran's RO hearing 
testimony that his private physician told him that it was not 
smoking which caused his amputation, but probably diabetes.  
However, as discussed above, no medical evidence expressing 
this opinion has been associated with the claims file.  The 
veteran's report amounts to medical hearsay, and does not 
constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

The Court has held that a veteran's lay statements relating 
what a medical professional told him, filtered as they are 
through a layman's sensibilities, are simply too attenuated 
and inherently unreliable to constitute "medical" evidence 
to support a claim.  See Warren v. Brown, 6 Vet. App. 4 
(1993).  

While the veteran himself has made the claim of a nexus 
between the right above the knee amputation and diabetes 
mellitus, as a layperson he is not competent to express an 
opinion as to medical causation, as he has not claimed, nor 
shown, that he is a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a right above the knee 
amputation, claimed as secondary to service connected 
diabetes mellitus, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


